DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7-8 and 26 are objected to because of the following informalities:
in claim 7, lines 3-4: “the form” should be “a form”;
in claim 8, lines 3-4: “the form” should be “a form”; and
in claim 26, line 20: “patient-personalized routine” should be “patient-personalized exercise routine”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 23, 26, 29-32, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a first instructional avatar for providing instructions for the instructed positions, motions or actions via the display” in lines 14-15, but it is not clear if this recitation is the same as, related to, or different from “images…of instructed positions, motions or actions” of 
Claim 1 recites “wherein the associated memory is configured to store the previously-captured routine performed by the patient comprising an exercise routine captured in a training environment under supervision of a clinical provider” in lines 36-38, which renders the claim indefinite.  In particular, it is not clear what is intended with the expression “an exercise routine captured in a training environment under supervision of a clinical provider”.  If the claimed system requires the step of capturing an exercise routine in a training environment under supervision of a clinical provider to be perform, the claim is indefinite since a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).  If the claimed system only requires a stored exercise routine, it is not clear what impact that language of capturing an exercise routine in a training environment under supervision of a clinical provider is supposed to have.  The system is only capable of having an exercise routine stored in the associated memory and not capable of including the steps of how the exercise routine was formed. These issues render claim 1 indefinite.
Claims 6-8 and 23 are rejected by virtue of their dependence from claim 1.
Claim 7 recites “at least one coded rehabilitation tool” in line 3, but it is not clear if this recitation is the same as, related to, or different from “at least one coded rehabilitation tool” of claim 6, line 4.  If they are the same, “at least one coded rehabilitation tool” of claim 7 should be 
Claim 8 recites “at least one coded rehabilitation tool” in line 3, but it is not clear if this recitation is the same as, related to, or different from “at least one coded rehabilitation tool” of claim 6, line 4.  If they are the same, “at least one coded rehabilitation tool” of claim 8 should be “the at least one coded rehabilitation tool”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 26 recites “wherein the previously-captured patient-personalized routine previously performed by the patient comprising an exercise routine captured at a training environment under supervision of a clinical provider” in lines 20-22, which renders the claim indefinite.  In particular, it is not clear what is intended with the expression “an exercise routine captured at a training environment under supervision of a clinical provider”.  If the claimed system requires the step of capturing an exercise routine at a training environment under supervision of a clinical provider to be perform, the claim is indefinite since a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).  If the claimed system only requires a stored exercise routine, it is not clear what impact the language of capturing an exercise routine in a training environment under supervision of a clinical provider is supposed to have.  The system is only capable of having an exercise routine stored in the memory and not capable of including the steps of how the exercise routine was formed. These issues render claim 26 indefinite.

Claim 29 recites “instructional body movements” in line 2, but it is not clear if this recitation is the same as, related to, or different from “instructional body movements” of claim 26, line 12.  If they are the same, “instructional body movements” in claim 29 should be “the instructional body movements”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 30 recites “visual feedback” in line 2, but it is not clear if this recitation is the same as, related to, or different from “visual feedback” of claim 26, line 19.  If they are the same, “visual feedback” in claim 30 should be “the visual feedback”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 30 recites “captured body movements” in line 3, but it is not clear if this recitation is the same as, related to, or different from the body movements that are captured in claim 26, line 2.  If they are the same, “captured body movements” in claim 30 should be “the captured body movements”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 39 recites “the at least one display” in line 4, but it is not clear if this recitation is the same as, related to, or different from “a display device” in claim 33, line 9.  If they are the same, “the at least one display” in claim 39 should be “the display device”.  If they are different or related, their relationship should be made clear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and 


Claims 1, 26, 29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2001/0034014 (Nishimoto)(previously cited), in view of U.S. Patent Application Publication No. 2011/0098109 (Leake)(previously cited), and further in view of WO 2005/074372 (Einav)(previously cited), and further in view of U.S. Patent Application Publication No. 2012/0296235 (Rupp)(previously cited), and further in view of U.S. Patent Application Publication No. 2008/0191864 (Wolfson)(previously cited), and further in view of U.S. Patent Application Publication No. 2007/0260488 (Heywang-Kobrunner).
Nishimoto teaches a system for non-invasive motion tracking of patient performance to augment patient administered physical therapy (FIGS. 1, 3 and 9; paragraphs 0002 and 0127) comprising: a motion tracking apparatus, including at least a video capture apparatus, the motion tracking apparatus monitoring patient motion or action and generating an output indicative thereof (sensing units 4a, 4b, 5a, 5b, 6a, 6b; sensors 11, 12 and 13; cameras 81 and 82 of Nishimoto), a display screen (the display 2 of Nishimoto), and a menu driven interface for display on the display screen (paragraph 0098 of Nishimoto), instructions for display to the patient on the display screen (paragraph 0048; step S62 of Nishimoto), and a feedback display including performance review and metrics screen on the display screen (paragraphs 0102-0103 of Nishimoto; displaying as the result of steps S67-S69 of Nishimoto).
Nishimoto discloses instructions for display to the patient on the display screen (paragraph 0048; step S62 of Nishimoto).  Nishimoto does not disclose the use of an avatar to provide instructions or a patient avatar corresponding to the patient motion or action.  Leake 
Leake discloses the instructional avatar may be accompanied by verbal feedback to the user so as to assist the user to achieve closer mimicry between the instruction and the user’s action (paragraph 0035 of Leake). Einav discloses that feedback presented to a patient during an activity can assist in the patient complying with the instructions (page 48 of Einav).  For example, such feedback can include an indication to the user that he is performing an activity incorrectly (page 48 of Einav). Various feedback modalities may be provided, for example, using (1) a display containing text or graphics and/or (2) a marked up video image (page 48 of Einav).  These feedbacks provided by Einav are suitable substitutes for the verbal feedback of Leake.  It would have been obvious to one of ordinary skill in the art at the time of invention to use textual feedback or mark ups related to the comparison between the instructional and patient avatars so that the user may be alerted to a mistake and correct action during the activity so as to assist the user to achieve closer mimicry between the instruction and the user’s action and/or this visual feedback is a simple substitution of one known element for another to obtain predictable results.
Rupp discloses that is it known to display a percentage accuracy of the patient movement relative to the desired movement (FIG. 5 and paragraphs 0013, 0016, 0056-0057 of Rupp).  It would have been obvious to one of ordinary skill in the art at the time of invention to display a 
Nishimoto discloses instructions for display to the patient on the display screen (paragraph 0048; step S62 of Nishimoto) and Leake discloses instructional and patient avatars (FIGS. 2-5 of Leake; paragraphs 0026-0035 of Leake).  Wolfson discloses a therapist can gather data about the performance of the patient using video capturing means and plan a more focused personalized set of exercises (paragraph 0223 of Wolfson).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the video capturing arrangement of the combination to monitor and store the performance of the patient so as to plan a more focused personalized set of exercises to benefit the patient from the previous performance of the patient.  Heywang-Kobrunner teaches that storing the previous data of the patient together with the current data would prevent data being lost or overlooked (paragraph 0067 of Heywang-Kobrunner).  It would have been obvious to one of ordinary skill in the art at the time of invention to use store the previous performance of the patient along with the more focused personalized set of exercises so that data is not lost or overlooked.
With respect to claim 1, the combination teaches or suggests a system for non-invasive motion tracking of patient performance to augment patient administered physical therapy (FIGS. 1, 3 and 9; paragraphs 0002 and 0127 of Nishimoto), the system comprising:
a display providing images to the patient of instructed positions, motions or actions (paragraph 0098 of Nishimoto); 
a first motion tracking apparatus comprising at least one video capture apparatus, the first motion tracking apparatus monitoring patient positions, motions or actions and generating an output indicative thereof (sensing units 4a, 4b, 5a, 5b, 6a, 6b; sensors 11, 
a processor and associated memory to form a first computing platform, wherein the computing platform is configured to:
store, in the associated memory, an exercise routine comprising a first instructional avatar for providing instructions for the instructed positions, motions or actions via the display, the exercise routine comprising a patient-personalized exercise routine generated based on a previously-captured routine performed by the patient, the computing platform generating the first instructional avatar in mirror image orientation to the patient (paragraph 0048; step S62 of Nishimoto; the instructional avatar of Leake which is in mirror image orientation as disclosed in paragraph 0031 of Leake; the personalized routine generation of Wolfson using a previously-captured routine),
via the processor:
receive the output of the first motion tracking apparatus (receiving the video capture information);
determine a patient avatar generated based on the output of the first motion tracking apparatus for presentation on the display to display the patient positions, motions or actions to the patient in mirror image orientation to the patient (the patient avatar of Leake which is in mirror image orientation as disclosed in paragraph 0031 of Leake; FIGS. 2-5 of Leake; paragraphs 0026-0035 of Leake), and

provide, if the patient positions, motions or actions and the instructed positions, motions or actions do not match, dynamic real time visual feedback on the display to the patient indicating a lack of matching and providing graphical instruction to the patient identifying an accuracy of the patient matching the first instructional avatar in order to correct the patient positions, motions or actions to conform with the instructed positions, motions or actions as shown by the first instructional avatar (the above 103 analysis; paragraph 0035 of Leake; page 48 of Einav),
wherein the associated memory is configured to store the previously-captured routine performed by the patient comprising an exercise routine captured in a training environment under supervision of a clinical provider (the personalized routine generation of Wolfson using a previously-captured routine which are stored together as suggested by Heywang-Kobrunner; the previously-captured routine is performed under the supervision of a therapist or doctor and is considered a training environment since rehabilitation generally is an environment in which muscles are trained back to suitable use; paragraph 0223 of Wolfson).
With respect to claim 26, the combination teaches or suggests a system, comprising:

at least one display device (the display device of the combination); and
at least one computing platform operably coupled to the at least one motion tracking apparatus and the at least one display device, the at least one computing platform comprising a memory and a processor, the processor to execute a rehabilitation program to:
access a patient-personalized exercise routine set, stored in the memory, selected via a menu interface presented on the at least one display device, the patient-personalized exercise routine set generated based on a previously-captured patient-personalized exercise routine previously performed by the patient and captured by the at least one motion tracking apparatus (paragraphs 0048 and 0098 of Nishimoto; step S62 of Nishimoto; the instructional avatar of Leake which is in mirror image orientation as disclosed in paragraph 0031 of Leake; the personalized routine generation of Wolfson),
present an avatar on the display device to provide instructional body movements indicating instructions for performing exercises of the patient-personalized exercise routine set (paragraph 0048; step S62 of Nishimoto; the instructional avatar of Leake which is in mirror image orientation as disclosed in paragraph 0031 of Leake; the personalized routine generation of Wolfson),

determine an accuracy of the patient body movement information matching the instructional body movements (determining the percent accuracy of Rupp and the textual instructions or mark ups provided to the user), and
presenting visual feedback indicating the accuracy on the display device (presenting the percent accuracy of Rupp and the textual instructions or mark ups provided to the user),
wherein the previously-captured patient-personalized routine previously performed by the patient comprising an exercise routine captured at a training environment under supervision of a clinical provider (the personalized routine generation of Wolfson using a previously-captured routine which are stored together as suggested by Heywang-Kobrunner; the previously-captured routine is performed under the supervision of a therapist or doctor and is considered a training environment since rehabilitation generally is an environment in which muscles are trained back to suitable use; paragraph 0223 of Wolfson).
With respect to claim 29, the combination teaches or suggests the processor to execute the rehabilitation program to present the avatar to display instructional body movements instructing the patient to perform a motion of a body part via moving a silhouette of a corresponding body part represented by the avatar in a same motion (paragraphs 0048 and 0098 of Nishimoto; step S62 of Nishimoto; the instructional avatar of Leake which is in mirror image orientation as disclosed in paragraph 0031 of Leake).
.

Claims 6-8 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimoto, in view of Leake, and further in view of Einav, and further in view of Rupp, and further in view of Wolfson, and further in view of Heywang-Kobrunner, and further in view of U.S. Patent No. 6,056,671 (Marmer)(previously cited) and U.S. Patent Application Publication No. 2004/0063480 (Wang)(previously cited).
Nishimoto discloses the use of machines and devices for use in rehabilitation (paragraph 0007 of Nishimoto).  Marmer teaches the use of a lifting platform, a bar attached to a weight stack, a rubber resistance band, a potentiometer or an ergometer in rehabilitation (col. 8, lines 10-13 and col. 5, lines 45-52 of Marmer).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the optically encoded devices of Marmer because Nishimoto discloses the use of machines and devices for use in rehabilitation and Marmer discloses such machines and devices.  
Marmer teaches the use of optically encoded devices including a lifting platform, a bar attached to a weight stack, a rubber resistance band, a potentiometer or an ergometer (col. 8, lines 10-13 and col. 5, lines 45-52 of Marmer).  Wang teaches the use of lighting devices as indicators so that the benefits of a general-purpose, low cost video camera can be utilized and the environment lighting condition under which the system operates does not need to be constrained 
Wang discloses that a plurality of objects may be marked with different characteristics of the lighting devices (such as, color, color combination, shape, combinations of different colors and shapes) so as to allow easy and fast localization and separation of the signals from different objects to be tracked (paragraphs 0058, 0063, and 0074 of Wang).  It would have been obvious to one of ordinary skill in the art at the time of invention to adapt the system so as to be used with various optically encoded devices so that the system is easily adapted to a variety of uses/exercises.  It would have been obvious to one of ordinary skill in the art at the time of invention to mark the plurality of optically encoded devices with different characteristics of the lighting devices (such as, color, color combination, shape, combinations of different colors and shapes) so as to allow easy and fast localization and separation of the signals from different objects to be tracked.  As a result of this combination, each of the optically encoded devices would have light characteristics that would identify the type, motion, and characteristic of the optically encoded device.
Wang also discloses the display of the devices on the virtual representation (FIG. 6 and paragraphs 0066-0067 of Wang).  It would have been obvious to one of ordinary skill in the art at the time of invention to include display of the devices on the virtual representation, as disclosed by Wang, so as to give the user a frame of reference for the location of the optically encoded devices on the display screen.  

With respect to claim 7, the combination teaches or suggests that the computing platform is configured to detect at least one coded rehabilitation tool in the form of a resistance band (the above 103 analysis; col. 8, lines 10-13 and col. 5, lines 45-52 of Marmer; paragraphs 0058, 0063, and 0074 of Wang). 
With respect to claim 8, the combination teaches or suggests that the first computing platform is configured to detect at least one coded rehabilitation tool in the form of a weight (the above 103 analysis; col. 8, lines 10-13 and col. 5, lines 45-52 of Marmer; paragraphs 0058, 0063, and 0074 of Wang).
With respect to claim 32, the combination teaches or suggests that the processor to execute the rehabilitation program to: detect at least one coded rehabilitation tool (the above 103 analysis; col. 8, lines 10-13 and col. 5, lines 45-52 of Marmer; paragraphs 0058, 0063, and 0074 of Wang), and present, via the at least one display, an image of the at least one coded rehabilitation tool next to the patient avatar (FIG. 6 and paragraphs 0066-0067 of Wang).

Claims 23 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishimoto, in view of Leake, and further in view of Einav, and further in view of Rupp, and further in view of Wolfson, and further in view of Heywang-Kobrunner,  and further in view of U.S. Patent No. 5,826,578  (Curchod)(previously cited).  Curchod teaches that a user avatar and .

Claims 1, 26, 29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,980,429 (Nashner)(previously cited), in view of U.S. Patent Application Publication No. 2002/0135581 (Russell)(previously cited), and further in view of Leake, and further in view of Einav, and further in view of Rupp, and further in view of Wolfson, and further in view of Heywang-Kobrunner.
Nashner discloses a system and method for monitoring training programs prescribed to benefit a subject in which a training program prescriber may evaluate training effectiveness from a separate location from where a subject performs training tasks.  Nashner discloses the use of a quality and quantity-measuring device 11 in the form of a force plate to monitor the patient’s movements.   Russell teaches the use of a video camera to monitor a user’s movements (paragraphs 0019-0020 of Russell).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the video camera of Russell in the system and method of Nashner since it is a simple substitution of one known element for another to obtain predictable results.

Leake discloses the instructional avatar may be accompanied by verbal feedback to the user so as to assist the user to achieve closer mimicry between the instruction and the user’s action (paragraph 0035 of Leake). Einav discloses that feedback presented to a patient during an activity can assist in the patient complying with the instructions (page 48 of Einav).  For example, such feedback can include an indication to the user that he is performing an activity incorrectly (page 48 of Einav). Various feedback modalities may be provided, for example, using (1) a display containing text or graphics and/or (2) a marked up video image (page 48 of Einav).  These feedbacks provided by Einav are suitable substitutes for the verbal feedback of Leake.  It would have been obvious to one of ordinary skill in the art at the time of invention to use textual feedback or mark ups related to the comparison between the instructional and patient avatars so that the user may be alerted to a mistake and correct action during the activity so as to assist the 
Rupp discloses that is it known to display a percentage accuracy of the patient movement relative to the desired movement (FIG. 5 and paragraphs 0013, 0016, 0056-0057 of Rupp).  It would have been obvious to one of ordinary skill in the art at the time of invention to display a percentage accuracy of the patient movement relative to the instructed movement so as to provide guidance to the user about how close they are to the intended instructions.
The combination discloses the use of instructional and patient avatars.  Wolfson discloses a therapist can gather data about the performance of the patient using video capturing means and plan a more focused personalized set of exercises (paragraph 0223 of Wolfson).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the video capturing arrangement of the combination to monitor the performance of the patient so as to plan a more focused personalized set of exercises to benefit the patient from the previous performance of the patient.  Heywang-Kobrunner teaches that storing the previous data of the patient together with the current data would prevent data being lost or overlooked (paragraph 0067 of Heywang-Kobrunner).  It would have been obvious to one of ordinary skill in the art at the time of invention to use store the previous performance of the patient along with the more focused personalized set of exercises so that data is not lost or overlooked.
With respect to claim 1, the combination teaches or suggests a system for non-invasive motion tracking of patient performance to augment patient administered physical therapy, the system comprising:
a display providing images to the patient of instructed positions, motions or actions (col. 8, lines 11-49 of Nashner);

a processor and associated memory (computer 31 of Nashner) to form a first computing platform, wherein the computing platform is configured to:
store, in the associated memory, an exercise routine comprising a first instructional avatar for providing instructions for the instructed positions, motions or actions via the display, the exercise routine comprising a patient-personalized exercise routine generated based on a previously-captured routine performed by the patient, the computing platform generating the first instructional avatar in mirror image orientation to the patient (col. 8, lines 46-52 of Nashner; the instructional avatar of the combination which is in mirror image orientation as disclosed in paragraph 0031 of Leake; the personalized routine generation of Wolfson using a previously-captured routine),
via the processor:
receive the output of the first motion tracking apparatus (receiving the data from the video camera of Russell)
determine a patient avatar generated based on the output of the first motion tracking apparatus for presentation on the display to display the patient positions, motions or actions to the patient in mirror image orientation to the patient (the patient avatar of the combination which is in mirror image orientation as disclosed in paragraph 0031 of Leake), and

provide, if the patient positions, motions or actions and the instructed positions, motions or actions do not match, dynamic real time visual feedback on the display to the patient indicating a lack of matching and providing graphical instruction to the patient identifying an accuracy of the patient matching the first instructional avatar in order to correct the patient positions, motions or actions to conform with the instructed positions, motions or actions as shown by the first instructional avatar (the above 103 analysis; paragraph 0035 of Leake; page 48 of Einav),
wherein the associated memory is configured to store the previously-captured routine performed by the patient comprising an exercise routine captured in a training environment under supervision of a clinical provider (the personalized routine generation of Wolfson using a previously-captured routine which are stored together as suggested by Heywang-Kobrunner; the previously-captured routine is performed under the supervision of a therapist or doctor and is considered a training environment since rehabilitation generally is an environment in which muscles are trained back to suitable use; paragraph 0223 of Wolfson).
With respect to claim 26, the combination teaches or suggests a system, comprising:
at least one motion tracking apparatus (the video camera of Russell) operative to capture body movements of a patient;

at least one computing platform operably coupled to the at least one motion tracking apparatus and the at least one display device, the at least one computing platform comprising a memory and a processor, the processor to execute a rehabilitation program to:
access a patient-personalized exercise routine set, stored in the memory, selected via a menu interface presented on the at least one display device, the patient-personalized exercise routine set generated based on a previously-captured patient-personalized exercise routine previously performed by the patient and captured by the at least one motion tracking apparatus (col. 8, lines 46-52 of Nashner; the instructional avatar of the combination which is in mirror image orientation as disclosed in paragraph 0031 of Leake; the personalized routine generation of Wolfson),
present an avatar on the display device to provide instructional body movements indicating instructions for performing exercises of the patient-personalized exercise routine set (col. 8, lines 46-52 of Nashner; the instructional avatar of the combination which is in mirror image orientation as disclosed in paragraph 0031 of Leake; the personalized routine generation of Wolfson),
receive patient body movement information generated by the at least one motion tracking apparatus based on the captured body movements of the patient (receiving and processing the data of the combination),

presenting visual feedback indicating the accuracy on the display device (presenting the percent accuracy of Rupp and the textual instructions or mark ups provided to the user),
wherein the previously-captured patient-personalized routine previously performed by the patient comprising an exercise routine captured at a training environment under supervision of a clinical provider (the personalized routine generation of Wolfson using a previously-captured routine which are stored together as suggested by Heywang-Kobrunner; the previously-captured routine is performed under the supervision of a therapist or doctor and is considered a training environment since rehabilitation generally is an environment in which muscles are trained back to suitable use; paragraph 0223 of Wolfson).
With respect to claim 29, the combination teaches or suggests the processor to execute the rehabilitation program to present the avatar to display instructional body movements instructing the patient to perform a motion of a body part via moving a silhouette of a corresponding body part represented by the avatar in a same motion (col. 8, lines 46-52 of Nashner; the instructional avatar of the combination which is in mirror image orientation as disclosed in paragraph 0031 of Leake).
With respect to claim 31, the combination teaches or suggests the processor to execute the rehabilitation program to present the avatar to provide the instructional body movements in .

Claims 6-8 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nashner, in view of Russell, and further in view of Leake, and further in view of Einav, and further in view of Rupp, and further in view of Wolfson, and further in view of Heywang-Kobrunner, and further in view of Marmer and Wang.
Nashner disclose the use of exercises/training (col. 6, lines 25-55; col. 7, lines 28-65; col. 8, lines 12-52; col. 11, lines 49-57 of Nashner).  Marmer teaches the use of a lifting platform, a bar attached to a weight stack, a rubber resistance band, a potentiometer or an ergometer in exercising/training (col. 8, lines 10-13 and col. 5, lines 45-52 of Marmer).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the optically encoded devices of Marmer because it would permit a more varied ability to train/exercise different parts of the body for a specific patient/user.  
Marmer teaches the use of optically encoded devices including a lifting platform, a bar attached to a weight stack, a rubber resistance band, a potentiometer or an ergometer (col. 8, lines 10-13 and col. 5, lines 45-52 of Marmer).  Wang teaches the use of lighting devices as indicators so that the benefits of a general-purpose, low cost video camera can be utilized and the environment lighting condition under which the system operates does not need to be constrained (paragraphs 0019-0022 of Wang).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the lighting devices as the indicators of Marmer because (1) the benefits of a general-purpose, low cost video camera can be utilized, (2) the environment 
Wang discloses that a plurality of objects may be marked with different characteristics of the lighting devices (such as, color, color combination, shape, combinations of different colors and shapes) so as to allow easy and fast localization and separation of the signals from different objects to be tracked (paragraphs 0058, 0063, and 0074 of Wang).  It would have been obvious to one of ordinary skill in the art at the time of invention to adapt the system so as to be used with various optically encoded devices so that the system is easily adapted to a variety of uses/exercises.  It would have been obvious to one of ordinary skill in the art at the time of invention to mark the plurality of optically encoded devices with different characteristics of the lighting devices (such as, color, color combination, shape, combinations of different colors and shapes) so as to allow easy and fast localization and separation of the signals from different objects to be tracked.  As a result of this combination, each of the optically encoded devices would have light characteristics that would identify the type, motion, and characteristic of the optically encoded device.
Wang also discloses the display of the devices on the virtual representation (FIG. 6 and paragraphs 0066-0067 of Wang).  It would have been obvious to one of ordinary skill in the art at the time of invention to include display of the devices on the virtual representation, as disclosed by Wang, so as to give the user a frame of reference for the location of the optically encoded devices on the display screen.  
With respect to claim 6, the combination teaches or suggests that the computing platform is configured to: detect at least one coded rehabilitation tool (the above 103 analysis; col. 8, lines 10-13 and col. 5, lines 45-52 of Marmer; paragraphs 0058, 0063, and 0074 of Wang), and 
With respect to claim 7, the combination teaches or suggests that the computing platform is configured to detect at least one coded rehabilitation tool in the form of a resistance band (the above 103 analysis; col. 8, lines 10-13 and col. 5, lines 45-52 of Marmer; paragraphs 0058, 0063, and 0074 of Wang). 
With respect to claim 8, the combination teaches or suggests that the first computing platform is configured to detect at least one coded rehabilitation tool in the form of a weight (the above 103 analysis; col. 8, lines 10-13 and col. 5, lines 45-52 of Marmer; paragraphs 0058, 0063, and 0074 of Wang).
With respect to claim 32, the combination teaches or suggests the processor to execute the rehabilitation program to: detect at least one coded rehabilitation tool (the above 103 analysis; col. 8, lines 10-13 and col. 5, lines 45-52 of Marmer; paragraphs 0058, 0063, and 0074 of Wang), and present, via the at least one display device, an image of the at least one coded rehabilitation tool next to the avatar (FIG. 6 and paragraphs 0066-0067 of Wang).

Allowable Subject Matter
Claim 33 and 37-38 are allowed.  
Claim 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With respect to claim 33, the prior art does not teach or suggest “wherein the first set of patient body movements is performed under supervision of a clinical provider at an outpatient center, and the second set of patient body movements performed at a location different from the outpatient center” along with the other features of claim 33.


Response to Arguments
The Applicant’s arguments filed 2/22/2021 have been fully considered.
Claim objection
There are new grounds of claim objections that were necessitated by the claim amendments filed on 2/22/2021.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In view of the claim amendments filed on 2/22/2021, the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 2/22/2021.
The Applicant did not address, by amendment or argument, the indefiniteness issue with respect to “captured body movements” in claim 30, line 3.  The Examiner cannot find a reason to withdraw the rejection.
Prior art rejections 
The Applicant asserts:

    PNG
    media_image1.png
    304
    793
    media_image1.png
    Greyscale




Moreover, the rejections of claims 6-8, 23, and 29-32 are proper since the rejections based on Nishimoto or Nashner are proper and the respective above combinations teach or suggest the features of claims 6-8, 23, and 29-32.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Matthew Kremer/
Primary Examiner, Art Unit 3791